In an action to recover damages for personal injury, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County, entered January 27, 1964 upon renewal and reconsideration of plaintiffs’ application for a general preference in trial, as adhered to the court’s original decision denying the application. Order, insofar as appealed from, reversed, with $10 costs and disbursements ; plaintiffs’ application for preference granted; and action remitted to the court below for the purpose of placing it in the appropriate position upon the Trial Calendar. In our opinion, under the circumstances here, it was error to deny the plaintiffs’ application (see Martvrwno v. Valger, 19 A D 2d 544; Schott v. Hertz Corp., 19 A D 2d 643). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.